Citation Nr: 0633602	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  96-32 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a skin disability, to 
include chloracne.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from October 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.  In March 2004, the Board remanded the veteran's 
appeal to obtain a VA medical examination in which the 
examiner reviewed the veteran's claims file.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a skin disability, to include 
chloracne, attributable to service.


CONCLUSIONS OF LAW

1.  A skin disability, to include chloracne, was not incurred 
during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006). 

2.  A skin disability, to include chloracne, was not 
contracted due to exposure to an herbicide agent, to include 
Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a March 2004 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A May 2006 
letter provided additional notice of the five elements of a 
service-connection claim, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided with the required 
notice until after the July 1994 rating decision.

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claim.  Also, a supplemental statement of 
the case was issued subsequent to the most recent notice 
making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The veteran alleged that he had a severe skin disability due 
to exposure to an herbicide agent, Agent Orange, during 
service in the Republic of Vietnam.  The veteran specifically 
asserted that he has chloracne.  As discussed below, VA has 
recognized a link between the development of chloracne and 
exposure to an herbicide agent.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall 
be given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last day on which 
he served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  See 
38 C.F.R. § 3.307(a)(6)(iii).  

In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. 
§ 3.309(e).  Chloracne and other acneform disease consistent 
with chloracne are among the diseases listed as being subject 
to presumptive service connection.  In order for chloracne or 
other acneform disease consistent with chloracne to be 
provided the presumption of service connection, the disease 
must become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to the herbicide agent.  See 38 C.F.R. § 3.307(6)(ii).

The Board notes that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The veteran's service medical records indicate that the 
veteran was treated for a rash on his face in March 1968.  A 
service medical care note from October 1968 indicates that 
the veteran was treated for tinea corporis, commonly referred 
to as ringworm of the body.  The veteran's medical 
examination completed upon discharge from the service and the 
veteran's report of medical history at separation did not 
note any skin disorders.

The veteran underwent a VA medical examination in January 
1983 in regards to an unrelated claim.  The examiner, 
however, noted acneiform scars on the veteran's cheeks, 
across the shoulders, posteriorly and on the anterior chest.

In October 1992, the veteran underwent an examination to 
evaluate residuals of exposure to an herbicide agent, to 
include Agent Orange.  The medical doctor noted that the 
veteran had alleged that since February 1992 he had a skin 
lesion over his forehead and two similar lesions on both 
sides of his jaw.  The examiner further noted that the 
veteran had the lesions frozen off and they were diagnosed as 
benign keratosis.  Additional VA treatment records dated in 
1993 and 1994 note that the veteran had hyperpigmented skin 
lesions and spots.

The veteran underwent a VA examination of the skin in October 
1997.  The veteran related to the examiner that he 
periodically got pimples on his face.  The examiner noted 
that the only skin condition visible was a small sebaceous 
cyst on the veteran's left cheek.  The veteran related to the 
examiner that pimples on his face began periodically 
occurring in approximately 1993.  The examiner found that the 
veteran did not have chloracne.

The veteran underwent an additional VA examination of the 
skin in May 2003.  The examiner noted that the veteran 
related having patches of flaky, sore like skin on his nose, 
lips and forehead since approximately 1998.  The examiner did 
not find any skin disorders or diseases and noted that the 
veteran's stated history regarding his patches of flaky, sore 
like skin was consistent with solar keratosis and not 
chloracne.  

As noted in the introduction, the Board previously remanded 
the veteran's appeal for an additional VA examination to be 
completed after review of the claims file.  This examination 
was performed in June 2006 and the examiner noted review of 
the claims file.  The examiner noted the removal of the 
benign lesions in 1992 and further noted that the veteran was 
not under dermatologic care at the time of the examination.  
The veteran noted that he had developed, for many years, 
spots on his legs and arms that are red and scaly.  The 
veteran noted that after scratching that they eventually 
resolve into hyperpigmented skin.  The veteran noted that he 
itches and scratches frequently.  Upon physical examination, 
the examiner noted a few small areas of hyperpigmentation on 
his wrists and lower legs.  The examiner noted that there was 
no evidence of acne or chloracne, and no evidence of scarring 
alopecia.  The examiner noted that the examination of the 
face, chest, abdomen and back was completely unremarkable.  
The examiner found that there was no primary skin diagnosis 
and concluded that there was no evidence of a skin disorder 
secondary to Agent Orange.

Although the veteran was treated twice during service for his 
skin, there is no allegation nor evidence to support a 
finding that the skin disability the veteran asserted that he 
currently experiences is related to the skin ailments 
developed during service.  The ailments treated during 
service, a rash and contraction of tinea corporis, appear to 
have been temporary in nature.  The veteran has specifically 
noted that he is seeking service connection for a skin 
disorder caused by Agent Orange and during his VA 
examinations noted the onset of symptoms no earlier than 
1993, many years after leaving service.  The Board, 
therefore, finds that the veteran does not currently have a 
skin disability which began during service.

The regulations providing for presumptive service connection 
based on exposure to herbicide agents note that chloracne 
must develop to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to the 
herbicide agent in order to be covered by the presumption.  
The veteran, however, has never been diagnosed by a medical 
professional as having chloracne.  Although VA examiners 
noted some hyperpigmentation and history of benign lesions, 
there has been no finding or any evidence of chloracne.  In 
the June 2006 VA examination, the examiner noted that there 
was no evidence of a skin disorder secondary to Agent Orange.  

The Board, therefore, finds that the veteran does not have a 
skin disability, to include chloracne, attributable to 
service.  In coming to this finding, the Board relies on the 
VA examinations of record, including the last VA examination 
conducted in June 2006, that found no evidence of chloracne 
or other skin condition related to an herbicide agent, to 
include Agent Orange.  Although the Board notes the veteran's 
contention that there is some relationship between Agent 
Orange and his skin disorder, the Board notes that the 
veteran's contentions alone do not constitute competent 
medical opinions as he is a lay person with no medical 
training or expertise.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board, therefore, concludes that the veteran did not 
incur chloracne or another skin disability during service nor 
does he have such a disability due to exposure to a herbicide 
agent, to include Agent Orange.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and this appeal must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).


ORDER

Service connection for a skin disability, to include 
chloracne, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


